Exhibit 21 THERMO FISHER SCIENFITIC INC. Subsidiary List NAME STATE OR JURISDICTION OF INCORPORATION PERCENT OF OWNERSHIP Thermo Fisher Scientific Norway Holdings AS Norway Thermo Fisher Scientific Operating Company LLC Delaware Thermo Fisher Scientific Senior Financing LLC Delaware Thermo Fisher Scientific (DE) Holding S.a.r.l. Luxembourg Laboratory Management Systems, Inc. Delaware Thermo Fisher Scientific Peru S.A. [1% by Fisher Clinical Services (Peru) LLC] Peru 99 Thermo Fisher Scientific Malaysia Sdn. Bhd. Malaysia Thermo Fisher Scientific (Barbados) Holding Ltd. Barbados Thermo Scientific Korea Ltd. Korea Fisher Clinical Logistics LLC Delaware Fisher Clinical Services (Suzhou) Co., Ltd. China Fisher Clinical Services Limited Liability Company [1% by Thermo Fisher Scientific Inc.] Russia 99 Fisher Clinical Services Japan K.K. Japan Thermo Fisher Scientific Mexico City, S. de R.L. de C.V. [1% by Thermo Fisher Scientific (Mexico City) LLC] Mexico 99 TFLP LLC Delaware Cohesive Technologies Inc. Delaware Cohesive Technologies (UK) Limited England Thermo Hypersil-Keystone LLC Delaware Fisher Worldwide Distribution SPV Cayman Islands Thermo Electron A/S Denmark TWX, LLC [22.5%byThermo Scientific Portable Analytical Instruments Inc] Massachusetts Thermo Fisher GP LLC Delaware Thermo Fisher Scientific C.V. [1% by TFLP LLC] Netherlands 99 Phadia GmbH Germany Oxoid Australia Pty. Limited [35.5% by Oxoid International Limited] Australia Thermo Dutch Holdings Limited Partnership [1% by Thermo Finland Holdings LLC] England 99 Thermo Cayman Holdings Ltd. [33.33% by Thermo Cambridge Limited] Cayman Islands European Laboratory Holdings Limited Ireland Thermo Fisher Investments (Cayman) Ltd. Cayman Islands Thermo Suomi Holding B.V. [33.33%by Life Sciences International Holdings BV] Netherlands Thermo Fisher (Finland Holdings 2) LLC Delaware Thermo Fisher (Finland Holdings) Limited Partnership [.5% by Thermo Fisher (Finland Holdings 2) LLC] England Thermo Fisher Scientific Oy Finland Thermo Fisher India Holding B.V. [6.13% by Thermo Fisher Scientific Inc., .68% by Thermo Gamma-Metrics LLC and 30.74% by Thermo Fisher Scientific (Ashville) LLC] Netherlands Thermo Fisher Scientific India Pvt Ltd [.0020 % by Thermo Fisher Scientific Inc., .0040 by Thermo Electron LED GmbH, 3.3864% by Phadia Holding AB, .0000% by Phadia AB, and 28.2166% by Dionex Corporation] India Thermo Shandon Limited England Raymond A Lamb Limited England Thermo Electron Manufacturing Limited England Thermo Nicolet Limited England Thermo Elemental Limited England Thermo Finnigan Limited England Thermo Hypersil Ltd England G V Instruments Limited England GV Instruments Inc Delaware GV Instruments Canada Ltd. Canada JSC “Thermo Fisher Scientific” Russia Fisher Clinical Services Mexico, S. de R.L. de C.V. [1% by Fisher Clinical Services (Mexico) LLC] Mexico 99 Fisher Clinical Services (Mexico) LLC Delaware D-finitive Technologies, Inc. South Carolina Thermo Fisher Scientific Middle East Holdings Inc. Delaware Thermo Scientific Portable Analytical Instruments Inc Delaware Thermo Fisher Germany B.V. Netherlands NovaWave Technologies, Inc. California Thermo Fisher Re Ltd. [20% by Thermo Fisher Insurance Holdings Inc.] Bermuda 80 Thermo Finland Holdings LLC Delaware 1 Pelican Acquisition Corporation Delaware Priority Air Holdings Corp Delaware Priority Air Express, LLC Delaware Priority Air Express UK Limited England Priority Air Express Pte. Ltd. Singapore PAX – DSI Acquisition LLC Delaware Distribution Solutions International, Inc. Michigan Thermo EGS Gauging, Inc. Delaware EGS Gauging Technical Services Company Delaware EGS Gauging Ltd. England EGS Gauging Pty Ltd Australia Thermo Asset Management Services Inc. Delaware Ionalytics Corporation Canada Thermo CRS Holdings Ltd. Canada Thermo CRS Ltd. [Series 1 Preferred Shares held by Oxoid Company, Diagnostix Ltd. and Thermo Fisher Scientific (Mississauga) Inc.] Canada Robocon Labor- und Industrieroboter Gesellschaft m.b.H Austria CRS Robotics France EURL [.04% by Thermo Electron Holdings SAS] France Thermo Fisher Scientific West Palm Holdings LLC Delaware Thermo Electron North America LLC Delaware picoSpin, LLC Colorado Loftus Furnace Company Pennsylvania NAPCO, Inc. Connecticut Fisher Clinical Services (Colombia) LLC Delaware Fisher Clinical Services Colombia S.A.S. Colombia Fisher Clinical Services (Peru) LLC Delaware Fisher Clinical Services Peru S.R.L [1% by Thermo Fisher Scientific Inc.] Peru 99 Fisher Servicios Clinicos (Chile) LLC Delaware Fisher Servicios Clinicos Chile Ltda [1% by Thermo Fisher Scientific Inc.] Chile 99 Staten Island Cogeneration Corporation New York Doe & Ingalls Investors, Inc. Delaware Doe & Ingalls Management, LLC [46%by Thermo Fisher Scientific Inc.] Delaware 54 Doe & Ingalls of California Operating LLC North Carolina Doe & Ingalls of Florida Operating LLC Florida Doe & Ingalls of Maryland Operating LLC North Carolina Doe & Ingalls of Massachusetts Operating LLC North Carolina Doe & Ingalls of North Carolina Operating LLC North Carolina Doe & Ingalls Properties II, LLC North Carolina Doe & Ingalls Properties, LLC North Carolina Thermo Electron Export Inc. Barbados Thermo Fisher Scientific (Mexico City) LLC Delaware Odyssey Luxembourg Holdings S.à r.l. Luxembourg Fisher Worldwide Gene Distribution SPV Cayman Islands Thermo Fisher Scientific Odyssey Holdings Limited England Odyssey Venture Corporation Delaware Odyssey Holdings Corporation Delaware One Lambda, Inc California Odyssey Luxembourg IP Holdings 1 S.à r.l. Luxembourg Odyssey Luxembourg IP Holdings 2 S.à r.l. Luxembourg Thermo Foundation, Inc. Massachusetts Thermo Fisher Financial Services Inc. Delaware Russell pH Limited Scotland Thermo Keytek LLC Delaware Thermedics Detection de Argentina S.A. [10% by Thermo Ramsey Inc.] Argentina 90 Fisher Clinical Services Latin America S.R.L. [10% by Thermo Ramsey Inc.] Argentina 90 Thermo Detection de Mexico, S.A. de C.V. [1% by Thermo Environmental Instruments Inc.] Mexico 99 Thermo Fisher Scientific eCommerce Solutions, LLC Delaware Goring Kerr Detection Limited England Thermo Sentron Canada Inc. [10% by Thermo Fisher Scientific Inc.] Canada 90 Thermo Ramsey S.A. Spain Thermo Ramsey Inc. Massachusetts Thermo Fisher Scientific Brasil Instrumentos de Processo Ltda. [.01% by Thermo Ramsey Inc.] Brazil Thermo Re, Ltd. Bermuda Thermo Electron (Proprietary) Limited South Africa Princeton Gamma-Tech Instruments LLC Delaware Comtest Limited England Thermo Electron Metallurgical Services, Inc. Texas ONIX Systems Inc. Delaware Thermo Process Instruments GP, LLC Delaware 2 Thermo Process Instruments,L.P. [0.10% by Thermo Process Instruments GP, LLC] Texas Thermo Measuretech Canada Inc. Canada Onix Holdings Limited England CAC Limited England Thermo Measurement Ltd England H.P.L.C. Technology Company Limited England Thermo Onix Limited England Thermo Electron Scientific Instruments LLC Delaware Thermo Fisher Scientific Japan Holdings I B.V. Netherlands Fuji Partnership [17.8184% by Thermo Fisher Scientific Japan Holdings II B.V. and 10.1634 by Thermo Fisher Scientific Japan Holdings III B.V.] Japan TK Partnership (aka Silent Partnership) [44.66% by Thermo Fisher Scientific K.K.] Japan Thermo Fisher Scientific (NK) LLC Delaware Thermo Fisher Eurobonds Ltd. Cayman Islands Thermo Fisher Scientific (Mississauga) Inc. [Thermo Finnigan LLC owns 100 Series A Preferred shares] Canada Life Sciences International Limited England Hybaid Limited England Equibio Limited England Thermo Optek Limited England Thermo Cambridge Limited England VG Systems Limited England Thermo Radiometrie Limited England Thermo Electron Limited England Thermo Electron Weighing & Inspection Limited England Thermo Sentron Limited England Thermo Allen Coding Limited England Thermo Electron (Management Services) Limited England Life Sciences International Holdings BV Netherlands Bioanalysis Labsystems, S.A. [10% by Thermo Fisher Scientific B.V.] Spain 90 Life Sciences International (Poland) SP z O.O Poland Thermo Ramsey Italia S.r.l. Italy Comdata Services Limited England Helmet Securities Limited England Life Sciences International LLC Delaware Thermo Fisher Scientific (Asheville) LLC Delaware Thermo Neslab LLC New Hampshire Thermo Fisher Scientific Japan Holdings II B.V. Netherlands Lab-Line Instruments, Inc. Delaware Thermo Scientific Services, Inc. California Thermo Fisher Scientific (Fuji) LLC Delaware Jouan LLC Delaware Kendro Laboratory Products Pty., Ltd. Australia Thermo Kevex X-Ray Inc. Delaware Thermo Gamma-Metrics LLC Delaware ThermoSpectra Limited England Laser Analytical Systems, Inc. California Thermo Finnigan LLC Delaware TMOI Inc. Delaware Thermo Fisher Scientific (China) Holding Limited England Thermo Fisher Scientific (China-HK) Holding Limited Hong Kong Thermo Fisher Scientific (Shanghai) Instruments Co., Ltd. China Thermo Fisher Scientific (Suzhou) Instruments Co., Ltd China Thermo Fisher Scientific (China) Co., Ltd. China Thermo Fisher Scientific (Shanghai) Management Co., Ltd. China Thermo Fisher Scientific (Hong Kong) Limited Hong Kong Thermo Life Science International Trading (Tianjin) Co., Ltd. China Thermo Fisher Scientific SL Spain Thermo Fisher (Cayman) Holdings I Ltd. Cayman Islands Thermo Fisher (Gibraltar) Limited [50% by Thermo Fisher (Cayman) Holdings II Ltd.] Gibraltar 50 Thermo Fisher (Gibraltar) II Limited Gibraltar Navaho Acquisition Corp. Delaware NanoDrop Technologies LLC Delaware Thermo Fisher (Cayman) Holdings II Ltd. Cayman Islands Thermo BioAnalysis LLC [5.1% by Life Sciences International Limited and 9.4% by Life Sciences International LLC] Delaware Thermo Fisher Scientific Senior Holdings Australia LLC Delaware Thermo LabSystems S.A. Spain Thermo Fisher German Holdings LLC Delaware Thermo Holding European Operations LLC Delaware Thermo DMA Inc. Texas Thermo Shandon Inc. Pennsylvania Thermo BioAnalysis Limited England Thermo Fast U.K. Limited England Thermo Projects Limited England 3 Thermo LabSystems Inc. Massachusetts InnaPhase Limited England InnaPhase, Inc. Canada Thermo Environmental Instruments Inc. California 27 Forge Parkway LLC Delaware Thermo Electron (Calgary) Limited Canada Thermo Orion Inc. Massachusetts Thermo Fisher Scientific Aquasensors LLC Delaware Thermo Electron Puerto Rico, Inc. Puerto Rico Thermo CIDTEC Inc. New York Thermo Power Corporation Massachusetts ACI Holdings Inc. New York Thermo Securities Corporation Delaware Thermo Instrument Controls de Mexico, S.A. de C.V. [2% by Thermo Fisher Scientific Inc.] Mexico 98 Thermo Eberline LLC [49% by Thermo Fisher Scientific Inc.] Delaware 51 ThermoLase LLC Delaware Trex Medical Corporation Delaware Fermentas Inc. Maryland TFS LLC Massachusetts Thermo Corporation Delaware Fisher Scientific GmbH Germany Fisher Scientific (Polska) Sp. z o.o. Poland Fisher Scientific Germany Beteiligungs GmbH Germany Fisher Scientific d.o.o. Slovenia Fisher Scientific, spol. S.r.o[33% held privately] Czech Republic 67 Fisher Scientific (Austria) GmbH Austria Thermo Fisher Scientific Germany BV & Co. KG [Thermo Fisher Germany B.V., general partner with 0% ownership] Germany Microgenics Corporation Delaware Consolidated Technologies, Inc. Wisconsin Microgenics Diagnostics Pty Limited Australia Remel Inc. Wisconsin Trek Diagnostic Systems LLC Delaware Trek Holding Company Ltd. England Trek Holding Company II Ltd. England Trek Diagnostic Systems Ltd. England Thermo Luxembourg Holding S.a.r.l. Luxembourg Thermo Fisher Scientific Biosciences Corp. Canada Oxoid Investments GmbH Germany B.R.A.H.M.S. GmbH [5.025% by Thermo Fisher Scientific Beteiligungsverwaltungs GmbH] Germany B.R.A.H.M.S. Biotech GmbH [6% by non-Thermo entity InVivo Biotech Services GmbH] Germany 94 B.R.A.H.M.S. Austria GmbH Austria B.R.A.H.M.S. Italia s.r.l. Italy B.R.A.H.M.S. France S.A.S [23.75% by Microgenics GmbH and 5.72% by Thermo Electron SAS] France Cezanne S.A.S. France HENO GmbH i.L. Germany B.R.A.H.M.S. UK Ltd England B.R.A.H.M.S. Iberia S.L. Spain Thermo Fisher Scientific Biosciences GmbH Germany Fermentas Sweden AB Sweden Fermentas UK Limited England Thermo Fisher Scientific Chromatography Holdings S.à r.l. [1.28% by Thermo Fisher Scientific B.V.] Luxembourg Thermo Fisher Scientific B.V.B.A. Belgium Thermo Fisher Scientific Chromatography Holdings Aps Denmark Dionex Corporation Delaware Dionex Sweden AB Sweden Dionex Brasil Instrumentos Cientificos Ltda [.01 by Thermo Fisher Scientific Brasil Instrumentos de Processo Ltda.] [Missing Graphic Reference] Brazil Dionex I, LLC Delaware Dionex (Switzerland) AG Switzerland Dionex (Europe) Management AG Switzerland Dionex Canada Ltd. Canada Dionex Austria GmbH Austria Dionex Benelux B.V. Netherlands Dionex Holding GmbH Germany Dionex Softron GmbH Germany Dionex Singapore Pte Ltd. Singapore Thermo Fisher Scientific Korea Ltd. Korea Dionex S.A. France Dionex Ireland Limited Ireland Dionex (UK) Limited England Dionex S.p.A. [0.08% held privately] Italy 4 Dionex Pty Ltd. Australia Dionex China Limited Hong Kong Dionex (China) Analytical Ltd China Thermo Fisher Scientific Taiwan Co., Ltd. [Missing Graphic Reference] Taiwan Dionex Denmark A/S Denmark Thermo Fisher Scientific Baltics UAB Lithuania Fermentas China Co., Ltd China Thermo TLH (UK) Limited England Thermo Fisher Scientific (Breda) Holding BV Netherlands Thermo Fisher Scientific B.V. Netherlands Thermo Optek S.A. Spain Thermo Fisher Scientific Finance Company BV Netherlands Thermo Quest S.A. Spain Thermo Luxembourg S.a.r.l. Luxembourg Thermo Fisher Scientific IT Services GmbH Germany Thermo Fisher Scientific GmbH Germany Thermo Fisher Scientific (Real Estate 1) S.a.r.l. Luxembourg Thermo Fisher Scientific MesstechnikGmbH [10.04% by Thermo Fisher Scientific (Real Estate 1) GmbH & Co. KG] Germany Thermo Electron (Karlsruhe) GmbH [10% by Thermo Fisher Scientific (Real Estate 1) GmbH & Co. KG] Germany 90 Thermo Electron Pension Trust GmbH Germany Thermo Fisher Scientific (Real Estate 1) GmbH & Co. KG[0% by Fisher Scientific Germany Beteiligungs GmbH as the Genera Partner] Germany Thermo Fisher Scientific (Bremen) GmbH [10% by Thermo Fisher Scientific (Real Estate 1) GmbH & Co. KG] Germany 90 La-Pha-Pack GmbH Germany Thermo Electron LED GmbH [10% by Thermo Fisher Scientific (Real Estate 1) GmbH & Co. KG] Germany 90 Thermo Electron LED GmbH Austria Thermo TLH L.P. [0.01%by Thermo TLH (U.K.) Limited] Delaware Gerhard Menzel B.V. & Co. KG [.01% by Thermo Fisher Germany B.V.] Germany Microm International GmbH Germany Oxoid Deutschland GmbH Germany Microgenics GmbH Germany ILS Laboratories Scandinavia, AB Sweden Advanced Scientifics International, Inc. Pennsylvania Advanced Scientifics, Inc. Pennsylvania Advanced Scientificos de Mexico, S. de R.L. de C.V. [50% by Advanced Scientifics International, Inc.] Mexico 50 Barnstead Thermolyne LLC Delaware Thermo Fisher Scientific China Holdings I B.V. Netherlands Thermo Fisher Scientific China Holdings II B.V. Netherlands Thermo Fisher Scientific China Holdings III B.V. Netherlands Thermo Fisher China Business Trust [1% by Thermo Fisher Scientific China Holdings IV B.V.] China 99 Thermo Fisher Scientific China Holdings IV B.V. Netherlands Fisher Scientific International LLC Delaware NERL Diagnostics LLC Wisconsin FHP LLC Delaware Alchematrix, Inc. Delaware Fisher Internet Minority Holdings L.L.C. Delaware Alchematrix LLC Delaware Apogent Technologies Inc. Wisconsin Apogent Holding Company Delaware Niton Asia Limited Hong Kong Matrix Technologies LLC Delaware Molecular BioProducts, Inc. California Intrinsic BioProbes, Inc. Arizona Labomex MBP, S. de R. L. De C.V. [.04% by Apogent Technologies Inc.] Mexico National Scientific Company Wisconsin Lab-Chrom-Pack LLC New York Robbins Scientific LLC California Apogent Transition Corp. Delaware Erie Scientific LLC Delaware Thermo Fisher Scientific Life Holdings II C.V. [10% by Fisher WWD Holding L.L.C., 0% by Fisher Scientific Worldwide Inc., and 0% by Apogent Technologies Inc.] Netherlands 90 Thermo Fisher Scientific Life Investments GP LLC Delaware Thermo Fisher Scientific Life Investments C.V. [.01% by Thermo Fisher Scientific Life Investments GP LLC, 21.93% by Thermo Fisher Scientific Inc., 2.17% by Thermo BioAnalysis LLC, and 35.85% by Erie Scientific LLC ] Netherlands Thermo Fisher Scientific Luxembourg Sweden Holdings I S.à r.l Luxembourg Thermo Fisher Scientific Life Senior GP Holdings II LLC Delaware Thermo Fisher Scientific Life Senior GP Holdings LLC Delaware Thermo Fisher Scientific Life Senior Holdings II C.V. [7% by Thermo Fisher Scientific Life Senior GP Holdings II LLC and 17% by Thermo Fisher Scientific Luxembourg Sweden Holdings I S.à r.l] Netherlands 76 5 TFSL Senior GP Holdings 2 LLC Delaware Thermo Fisher Scientific Life Senior Holdings C.V. [5.25% by TFSL Senior GP Holdings 2 LLC] Netherlands TFSL Financing GP LLC Delaware Thermo Fisher Scientific Life CV GP Holdings LLC Delaware Thermo Fisher Scientific Life Holdings I C.V. [6.41% by Thermo Fisher Scientific Life CV GP Holdings LLC] Netherlands Thermo Fisher Scientific Life Switzerland Holdings GP LLC Delaware Thermo Fisher Scientific Switzerland Holdings C.V. [27.80% by Thermo Fisher Scientific Life Holdings I C.V.] Netherlands Thermo Fisher Scientific Luxembourg Sweden Holdings II S.à r.l. Luxembourg SwissAnalytic Group GmbH Switzerland Thermo Fisher Scientific (Ecublens) SARL Switzerland Fisher Luxembourg Danish Holdings SARL Luxembourg Fisher Holdings ApS Denmark Apogent Denmark ApS Denmark Fisher BioImage ApS Denmark Nunc A/S Denmark Proxeon Biosystems A/S Denmark Thermo Fisher Scientific Europe GmbH Switzerland Thermo Fisher Scientific Holdings Europe Limited England Thermo Fisher Scientific SpA Italy Erie Electroverre S.A. Switzerland Thermo Fisher Scientific LED AG Switzerland Kendro Laboratory Products Ltd England Kendro Containment & Services Limited England Thermo Fisher Scientific (Johannesburg) (Proprietary) Limited South Africa Flux Instruments AG Switzerland Thermo Fisher Scientific (Schweiz) AG Switzerland Thermo Fisher Scientific Wissenschaftliche Geräte GmbH Austria Thermo Fisher Scientific (Praha) s.r.o. Czech Republic Thermo Fisher Scientific (Bratislava) s.r.o. Slovak Republic Thermo Fisher Scientific Life Technologies Investment I LLC Delaware Thermo Fisher Scientific Life Technologies Investment II LLC Delaware Thermo Fisher Scientific Life Technologies Investments Holding LP [.10% by Thermo Fisher Scientific Life Technologies Investment I LLC] England Thermo Fisher Scientific Life Financing (Cayman) Cayman Islands Thermo Fisher Scientific Life Technologies Investment UK II Limited England Thermo Fisher Scientific Life Holdings Limited England Life Technologies Limited Scotland Matrix MicroScience Ltd. England Thermo Electron Sweden Forvaltning AB [10.08% by Dionex Corporation] Sweden Spectra-Physics AB Sweden Spectra-Physics Holdings Limited England Thermo Fisher Scientific Japan Holdings III B.V. Netherlands Thermo Fisher Scientific K.K. [0% by TFS Breda B.V. –preferred shares] Japan Thermo Fisher Scientific Spectra-Physics Holdings Luxembourg II S.à r.l. Luxembourg Thermo MF Physics LLC Delaware Thermo Fisher Scientific Spectra-Physics Holdings Luxembourg I S.à r.l. Luxembourg Spectra-Physics Holdings USA, LLC Delaware Thermo Fisher Scientific Spectra-Physics Investments Malta Limited [1% by Spectra-Physics Holdings USA, LLC] Malta 99 Saroph Sweden AB Sweden Thermo Electron Sweden AB Sweden Thermo Life Sciences AB Sweden Thermo Electron Australia Pty Limited Australia Thermo Fisher Scientific Australia Senior Holdings Pty Limited [.5% by Thermo Fisher Scientific Senior Holdings Australia LLC] Australia Thermo Informatics Asia Pacific Pty Ltd. Australia Thermo Trace Pty Ltd. Australia Thermo Optek (Australia) Pty Ltd. Australia Thermo Fisher Scientific Australia Pty Ltd Australia Lomb Scientific (Aust) Pty Limited Australia Ajax Finechem Pty Limited Australia Promedica Pty Limited Australia Technology Design Solutions Pty Ltd Australia App-Tek International Pty Ltd Australia EnviroEquip Pty Ltd Australia Thermo Fisher Scientific New Zealand Holdings New Zealand Thermo Fisher Scientific New Zealand Limited New Zealand Thermo Gamma-Metrics Holdings Pty Ltd. Australia Thermo Gamma-Metrics Pty Ltd Australia Intalysis Pty Ltd Australia Thermo Electron (Chile) S.A. [.20% held privately] Chile TFS Breda B.V. [.25 by Thermo Fisher Scientific C.V.] Netherlands 6 Thermo Fisher Scientific Life Financing C.V. [38.65% by Thermo Fisher Scientific Life Holdings I C.V. and 0.00% by TFSL Financing GP LLC] Netherlands Erie-Watala Glass Company Limited [42% held privately] Hong Kong 58 Metavac LLC Delaware Abgene Inc. Delaware Apogent Finance Company Delaware Capitol Vial, Inc. Alabama Capitol Scientific Products, Inc. New York Chase Scientific Glass, Inc. [50%by Apogent Holding Company] Wisconsin 50 EP Scientific Products LLC Delaware Erie Scientific Company of Puerto Rico Delaware Erie Scientific Hungary Kft Hungary Erie UK Holding Company Delaware Erie LP Holding LLC Delaware Erie UK 1 Limited England Erie Finance Limited England Remel Europe Limited England Fisher Scientific Investments (Cayman), Ltd. Cayman Islands Erie U.K. Limited England Nalge Nunc International Corporation Delaware Thermo Fisher Scientific (Monterrey), S. De R.L. De C.V. [1% by Nalge Nunc International (Monterrey) LLC] Mexico 99 236 Perinton Parkway, LLC New York ARG Services LLC Delaware Owl Separation Systems LLC Wisconsin Nalge Nunc International (Monterrey) LLC Delaware Erie UK Senior Holding Limited [1.01% by Erie LP Holding LLC] England LambTrack Limited England Erie UK 2 Limited England Thermo BioSciences Holdings LLC Delaware Pierce Biotechnology, Inc. Delaware Perbio Science, Inc. Delaware Pierce Milwaukee, Inc. Delaware Pierce Milwaukee Holding Corp. Delaware Thermo Fisher Scientific (Milwaukee) LLC [1% by Pierce Milwaukee, Inc.] Delaware 99 Advanced Biotechnologies Limited England Abgene Limited England Apogent U.K. Limited England Matrix Technologies Corporation Limited England Nalge (Europe) Limited England Chromacol Limited England Epsom Glass Industries Limited England Ever Ready Thermometer Co., Inc. Wisconsin Fisher Asia Manufacturing Ventures Inc. [20% by non-Thermo entity] British Virgin Islands 80 Fisher Laboratory Products Manufacturing (Shanghai) Co., Ltd China Richard -Allan Scientific Company Wisconsin Lab Vision Corporation California Lab Vision (UK) Limited [0.05% by Erie U.K. Limited] England Neomarkers, Inc. California Microm Laborgerate S.L.U Spain Samco Scientific LLC Delaware Samco Scientific (Monterrey) LLC Delaware Seradyn Inc. Delaware Applied Scientific Corporation California Cellomics, Inc. Delaware Fisher BioSciences Japan, KK Japan CTPS Company Delaware Clintrak Pharmaceutical Services, LLC Delaware Fisher Clinical Services (Bristol), LLC Delaware Clintrak Clinical Labeling Services, LLC Delaware Fisher Clinical Services GmbH Germany Cenduit GmbH [50% by Cenduit LLC] Switzerland 50 Columbia Diagnostics, Inc. Delaware Drakeside Real Estate Holding Company LLC Delaware Duke Scientific Corporation California Fisher Clinical Services Inc. Pennsylvania Eutech Instruments Pte Ltd. Singapore Eutech Instruments Europe B.V. Netherlands Eutech Instruments Sdn Bhd Malaysia Thermo Fisher Scientific Brasil Serviços de Logística Ltda [.001% by Fisher BioServices Inc.] Brazil Fisher BioServices Inc. Virginia 7 Southern Trials (Pty) Ltd. South Africa Schantz Road LLC Pennsylvania Specialty (SMI) Inc. California Fisher Germany Holdings GmbH Germany Fisher Hamilton China Inc. Delaware Fisher Manufacturing (Malaysia) Sdn Bhd Malaysia Fisher Scientific Brazil Inc. Delaware Systems Manufacturing Corporation Delaware Fisher Scientific Central America Inc. Delaware Fisher Scientific Chile Inc. Delaware Consultores Fisher Scientific Chile Ltd [50% by Fisher Scientific Worldwide Inc.] Chile 50 Fisher Scientific Colombia Inc. Delaware Fisher Scientific Company L.L.C. Delaware Fisher Scientific Costa Rica Sociedad de Responsabilidad Limitada Costa Rica Thermo Fisher Scientific Brahms LLC Delaware Biochemical Sciences LLC Delaware Fisher Scientific de Mexico S.A. Mexico Medical Analysis Systems, Inc. Delaware Medical Analysis Systems International, Inc. California Medical Diagnostics Systems, Inc. California United Diagnostics, Inc. Delaware Fisher Scientific Latin America Inc. Delaware Fisher Scientific Mexico Inc. Delaware FS Mexicana Holdings LLC [.01% by Fisher Scientific Mexicana, S. de R.L. de C.V] Delaware Fisher Alder S. de R.L. de C.V. [.0020% by Fisher Scientific International LLC] Mexico Fisher Hamilton Mexico LLC Delaware Fisher Scientific Mexicana, S. de R.L. de C.V. [.01% by Fisher Scientific Worldwide Inc.] Mexico FS Casa Rocas Holdings LLC [1% by Fisher Mexico, S. de R.L. de C.V] Delaware 99 Fisher Mexico, S. de R.L. de C.V. [.0000269% FS Casa Rocas Holdings LLC] Mexico Fisher Scientific Middle East and Africa Inc. Delaware Fisher Scientific Operating Company Delaware Fisher Scientific Venezuela Inc. Delaware Fisher Scientific Worldwide (Shanghai) Co., Ltd. China FRC Holding Inc., V Delaware FS (Barbados) Capital Holdings Ltd. Barbados Golden West Indemnity Company Limited Bermuda Liberty Lane Real Estate Holding Company LLC Delaware New FS Holdings Inc. Delaware Hangar 215, Inc. Delaware Thermo Fisher Scientific Pte. Ltd. Singapore Union Lab Supplies Limited [50% by Fisher Scientific Worldwide Inc.] Hong Kong 50 Fisher Scientific Worldwide Inc. Delaware Power Sweden Holdings III Aktiebolag Sweden FSIR Holdings (US) Inc. [1.265% by Fisher Clinical Services Inc.] Delaware Liberty Lane Investment LLC Delaware Fisher Scientific Holding Company LLC Delaware Fisher Scientific Holdings (M) Sdn Bhd Malaysia Bumi-Sans Sendirian Berhad Malaysia Fisher Scientific (M) Sdn Bhd Malaysia General Scientific Company Sdn Bhd (M) Malaysia Fisher Scientific Holdings (S) Pte Ltd Singapore Fisher Scientific Pte. Ltd. [16.57% by Fisher Scientific International LLC] Singapore Fisher Scientific (SEA) Pte. Ltd. Singapore Fisher Scientific Australia Pty Limited Australia FSIR Holdings (UK) Limited England FSWH Company LLC Delaware FSI Receivables Company LLC Delaware Fisher Bermuda Holdings Limited Bermuda Fisher Holdings Luxembourg SARL Luxembourg Fisher Scientific Worldwide Holdings I C.V. [12% by Fisher Scientific Worldwide Inc.] Netherlands 88 FSWH International Holdings LLC Delaware Phadia International Holdings C.V. [10% by FSIR Holdings (US) Inc.] Netherlands 90 Thermo Fisher Scientific Worldwide Investments (Cayman) Cayman Islands Thermo Fisher Scientific Investments (Sweden) S.a.r.l. [10% by Invitrogen Holdings Inc.] Luxembourg 90 Thermo Fisher Scientific Investments Malta (Sweden Financing) Limited [.01% by Thermo Fisher Scientific Investments (Sweden) LLC] Malta Thermo Fisher Scientific Investments (Sweden) LLC Delaware 8 Thermo Fisher Scientific Denmark Senior Holdings ApS Denmark FSII Sweden Holdings I AB Sweden Life Technologies Japan Ltd. Japan Life Technologies, Inc. Canada Life Technologies GmbH Germany Genomed GmbH Germany GeneArt AG Germany LTC Tech South Africa PTY Ltd. South Africa Power Sweden Holdings I AB Sweden FSII Sweden Holdings AB Sweden Power Sweden Holdings II AB Sweden Perbio Science AB Sweden Thermo Fisher Scientific Life Investments II S.à r.l. Luxembourg Thermo Fisher Scientific Life Investments US Financing II LLC [1% by Perbio Science Sweden Holdings AB] Delaware 99 Thermo Fisher Scientific Life Investments IV S.a.r.l Luxembourg Thermo Fisher Scientific Life Investments Malta II Limited [.00625 % by Thermo Fisher Scientific Life Investments Malta Holding I LLC] Malta Thermo Fisher Scientific Life Investments Malta Holding I LLC Delaware Thermo Fisher Scientific Investments (Luxembourg) S.a.r.l. [1% by FSII Sweden Holdings AB] Luxembourg 99 Thermo Fisher Scientific Malta Holdings LLC Delaware Thermo Fisher Scientific Investments (Malta) Limited [.04% by Thermo Fisher Scientific Malta Holdings LLC] Malta Hyclone AB Sweden Perbio Science Sweden Holdings AB Sweden Phadia Luxembourg Holdings S.a.r.l. Luxembourg Phadia Malta Holdings Limited [.05 by Perbio Science Sweden Holdings AB] Malta Fisher Scientific GTF AB Sweden Fisher Scientific Biotech Line ApS Denmark CB Diagnostics Holding AB Sweden CB Diagnostics AB Sweden Sweden DIA (Sweden) AB Sweden Phadia Sweden AB Sweden Phadia Holding AB Sweden Phadia Diagnosticos Ltda [1%by Phadia AB] Brazil 99 Beijing Phadia Diagnostics Co Ltd China Allergon AB Sweden Nanjing WeiKangLe Trading Industrial Co Ltd China Laboratory Specialties Proprietary Ltd. South Africa Phadia AB Sweden Phadia Real Property AB Sweden Phadia US Inc. Delaware Hyclone UK Limited England Perbio Science UK Limited England Perbio Science Invest AB Sweden Perbio Science Nederland B.V. Netherlands Perbio Science Projekt AB Sweden Perbio Science Switzerland SA [.3% held privately] Switzerland Thermo Fisher Scientific Life Investments I S.à r.l. Luxembourg Thermo Fisher Scientific Life Investments US Financing I LLC [1% by FSIR Holdings (US) Inc.] Delaware 99 Thermo Fisher Scientific Life Senior Holdings, Inc. [6.907% by Thermo Fisher Scientific Inc., 10.154% by Thermo Fisher Scientific Life Investments US Financing II LLC, 25.773% by Thermo Fisher Scientific Life Investments C.V., 10.309% by Thermo Fisher Scientific Norway Holdings AS, and 15.618% by Thermo Fisher Scientific Life Technologies Investment UK I Limited] Delaware Invitrogen Holdings Ltd. Scotland Invitrogen Europe Limited Scotland Life Technologies Corporation Delaware Thermo Fisher Scientific Life Technologies Israel Investment I Limited England Thermo Fisher Scientific Life Technologies Israel Investment II Limited England STC Biomanufacturing, Inc. Illinois HyClone International Trade (Tianjin) Co., Ltd China Invitrogen Argentina SA Argentina Invitrogen BioServices India PVT Ltd. India Invitrogen IP Holdings, Inc. Delaware Ion Torrent Systems, Inc. Delaware Molecular Probes, Inc. Oregon Acoustic Cytometry Systems, Inc. Delaware Matrix MicroScience Inc. Colorado Gold Cattle Standard Testing Labs, Inc. Texas Pinpoint Genomics, Inc. Delaware Westover Scientific, Inc. Washington Kettlebrook Insurance Co. ltd. [32.5% owned by Invitrogen Europe Limited] Hawaii Life Technologies Israel Ltd. Israel 9 Invitrogen Finance Corp. Delaware CellzDirect, Inc. Delaware Applied Biosystems, LLC Delaware Ambion Inc. Delaware NewcoGen PE, LLC Delaware Applied Biosystems International Inc. Delaware BioTrove Corporation Delaware BioTrove International, Inc. Delaware Life Technologies Clinical Services Lab, Inc. Delaware Compendia Bioscience, Inc. Michigan AcroMetrix Corporation California AcroMetrix Europe B.V. Netherlands Invitrogen Holdings Inc. Delaware Thermo Fisher Scientific Life Technologies Luxembourg Holding LLC Delaware Thermo Fisher Scientific Luxembourg Life Technologies UK Holding S.à r.l Luxembourg Thermo Fisher Scientific Life Technologies Enterprise Holding Limited England Thermo Fisher Scientific Luxembourg Enterprise Holdings S.à r.l. Luxembourg Thermo Fisher Scientific Life Enterprises GP LLC Delaware Thermo Fisher Scientific Life Enterprises C.V. [.10 by Thermo Fisher Scientific Life Enterprises GP LLC] Netherlands Thermo Fisher Scientific Life International GP Holdings LLC Delaware Thermo Fisher Scientific Life International Holdings I C.V. [.10 by Thermo Fisher Scientific Life International GP Holdings LLC] Netherlands Thermo Fisher Scientific Life International Holdings II C.V. ***See footnote for subsidiaries [0%Thermo Fisher Scientific Life CV GP Holding II LLC and 1.22% by Thermo Fisher Scientific Life Investments IV S.a.r.l.] Netherlands Thermo Fisher Scientific Life CV GP Holdings II LLC Delaware Applied Biosystems B.V. Netherlands Life Technologies Australia PTY Ltd. Australia Life Technologies New Zealand Ltd. New Zealand Invitrogen Hong Kong Limited Hong Kong Life Technologies Limited [23.5% by Applied Biosystems BV] Hong Kong Life Technologies Holdings PTE Ltd. Singapore Life Technologies Magyarorszag Kft Hungary Life Technologies Czech Republics.r.o. Czech Republic Life Technologies Polska Sp z.o.o. [.08% by Invitrogen Holdings Inc.] Poland Life Technologies International B.V. Netherlands Life Technologies Europe B.V. Netherlands Prionics AG Switzerland Prionics Italia S.r.l. Italy Prionics Deutschland GmbH Germany Prionics USA Inc. Delaware Prionics Lelystad B.V. Netherlands Prionics France SAS France Prionics Asia Ltd. Hong Kong IDnostics AG [49% by non-thermo entity Xenogenetik Biotechnologie GmbH] Switzerland 51% Applied Biosystems Finance B.V. Netherlands Life Technologies SA Spain Stokes Bio Ltd. Ireland Life Technologies s.r.o [2.1% by Applied Biosystems BV] Slovakia Life Technologies AS Norway Dynal Biotech Beijing Ltd. China Nihon Dynal K.K. [40% by Veritas Corp. a Joint Venture] Japan 60 Life Technologies SAS France Laboratoire Services International (LSI) SAS France BAC BV Netherlands BAC IP BV Netherlands Invitrogen Trading (Shanghai) Co., Ltd. China Life Technologies DaAn Diagnostic (Guangzhou) Co., Ltd. China Life Technologies Finance Ltd. Scotland Applied Biosysems Thailand Ltd. Thailand Applied Biosystems de Mexico S. de R.L. de C.V. [50% by Applied Biosystems, LLC] Mexico 50 Life Technologies Korea LLC [20% by Applied Biosystems LLC] South Korea 80 KDR Biotech Co ltd. South Korea Applied Biosystems Trading (Shanghai) Company Ltd. China Shanghai Life Technologies Biotechnology Co. Limited China 10 Applied Biosystems Taiwan LLC Delaware Life Technologies Co., Ltd. [42.6% by Applied Biosystems BV] Taiwan Life Technologies Brasil Comercio e Industria de Produtos para Biotecnologia Ltda Brazil Life Technologies Chile SpA Chile PE AG Switzerland ZAO PE Biosystems Russia Thermo Fisher Scientific Life Investments III S.a.r.l. [1% by Thermo Fisher Scientific Life Investments I S.à r.l.] Luxembourg 99 Thermo Fisher Scientific Life Investments Malta I Limited [.00625 % by Thermo Fisher Scientific Life Investments Malta Holding II LLC] Malta Thermo Fisher Scientific Life Investments Malta Holding II LLC Delaware Fisher Scientific Holding HK Limited [.01% by Fisher Scientific Holding Company LLC] Hong Kong Fisher Scientific (Hong Kong) Limited [.022 Fisher Scientific Holding Company LLC] Hong Kong FSWH II C.V. [.0328% by Fisher WWD Holding L.L.C. and 1.4695%by Fisher Clinical Services Inc.] Netherlands Thermo Fisher Senior Canada Holdings LLC Delaware Thermo Fisher Insurance Holdings Inc. Delaware Thermo Fisher Insurance Holdings LLC [45.62% by Thermo Fisher Re Ltd.] Delaware Thermo Scientific Microbiology Sdn Bhd Malaysia Thermo Scientific Microbiology Pte Ltd. Singapore Perbio Science BVBA Belgium Fisher Canada Holding ULC 1 Canada Fisher Canada Holding ULC 2 Canada Fisher CLP Holding Limited Partnership [1.6% by Fisher Canada Holding ULC 2] Canada Thermo Fisher Scientific Beteiligungsverwaltungs GmbH Germany Phadia ApS Denmark Phadia S.r.l. Italy Phadia s.r.o. [1% by Phadia AB] Czech Republic 99 Phadia B.V. Netherlands Phadia AS Norway Phadia Korea Co.,Ltd. Korea Phadia Taiwan Inc. Taiwan Phadia AG Switzerland Phadia Ltd. England Phadia K.K. Japan Phadia Austria GmbH Austria Phadia N.V. [.0016% by Phadia Ltd] Belgium Phadia Sociedad Unipessoal Lda Portugal Phadia Spain S.L. Spain Phadia Oy Finland Phadia SAS France Fiberlite Centrifuge LLC Delaware Fisher Canada Limited Partnership [1.14% by Fisher Canada Holding ULC 2] Canada Fisher Scientific Company Canada Thermo Fisher International Holdings LLC Delaware Fisher (Barbados) Holding SRL Barbados Diagnostix Ltd. Canada Fisher Scientific Oxoid Holdings Ltd. England Oxoid Company Canada Fisher Scientific Luxembourg S.a.r.l. Luxembourg Perbio Science International Netherlands B.V. Netherlands Perbio Science (Canada) Company Canada Fisher Scientific UK Holding Company Limited England Fisher Scientific Oy Finland Fisher Scientific Norway AS Norway Fisher Scientific A/S Norway Doublecape Holding Limited England I.Q. (BIO) Limited England Oxoid (ELY) Limited England Doublecape Limited England Fisher Scientific Ireland Limited Ireland Fisher Scientific Holding U.K., Limited England Fisher Scientific U.K., Limited England Orme Scientific Limited England FSUK Holdings Limited England Sterilin Limited England Fisher Scientific UK Holding Company 2 England Fisher Clinical Services U.K. Limited England Fisher Clinical Services Pte Ltd. Singapore Fisher Clinical Services (Beijing) Co., Ltd. China 11 Fisher Scientific Europe Holdings B.V. Netherlands Fisher Scientific The Hague IV B.V. Netherlands Acros Organics B.V.B.A. [.0001% by Fisher Scientific The Hague II B.V. and .0206% by Fisher Chimica BVBA] Belgium Fisher Scientific AG [17.55% by Fisher Scientific S.A.S.] Switzerland Ecochem N.V. [.33% by Fisher Chimica BVBA] Belgium Fisher Chimica BVBA [.01% by Fisher Scientific The Hague II B.V.] Belgium Fisher Scientific The Hague V B.V. Netherlands Fisher Scientific Ireland Holding [1% by Fisher Scientific Europe Holdings B.V.] Ireland 99 Fisher Clinical Services GmbH Switzerland Fisher BioPharma Services (India) Private Limited [.315% by Fisher Clinical Services U.K. Limited] India Fisher Scientific Ireland Investments [.10% by Fisher Scientific Europe Holdings B.V.] Ireland Fisher Scientific The Hague III B.V. Netherlands Fisher Scientific of the Netherlands B.V. Netherlands Fisher Emergo B.V. Netherlands Labo-Tech B.V. Netherlands Fisher Scientific The Hague II B.V. Netherlands Fisher Scientific The Hague I B.V. Netherlands Fisher Scientific Jersey Island Limited Jersey Fisher Maybridge Holdings Limited England Maybridge Chemical Holdings Limited England Maybridge Limited England Maybridge Chemical Company Limited England Fisher Bioblock Holding II SNC [.99% by Fisher Scientific The Hague II BV] France Thermo Electron Holdings SAS [22.12% by Fisher Canada Limited Partnership] France Thermo Electron SAS France Thermo Electron LED S.A.S. France Jouan Limited England Thermo Electron Industries France S.C.I. du 10 rue Dugay Trouin [2% by Thermo Electron Industries] France 98 Thermo Fisher Scientific Milano Srl [.05% by Thermo Electron Industries] Italy Jouan Robotics SAS France Perbio Science France SAS France Fisher Scientific S.A.S. France Avantec Sarl France Fisher Scientific SPRL [.1% by Fisher Bioblock HoldingII SNC] Belgium Novodirect GmbH Germany SCI Inno 92 [.00004%held privately] France Fisher Scientific, SL Spain Fisher Scientific, Unipessoal, Lda. Portugal Afora, S.A.U. Spain Bonsai Tecnologies - Sistemas para Biotecnología e Industria, Unipessoal Lda Portugal Oxoid Holding SAS France Oxoid SAS France Oxoid Senior Holdings Limited England Oxoid UKH LLC [0% by Oxoid Senior Holdings Limited] Delaware Oxoid 2000 Limited England Oxoid Holdings Limited England Oxoid International Limited England OXOID CZ s.r.o. [1% by Oxoid Limited] Czech Republic 99 Oxoid A/S Denmark Oxoid AS Norway Oxoid AB Sweden Oxoid AG Switzerland Oxoid Brazil LTDA (.01% by Oxoid Limited) Brazil Oxoid BV Netherlands Oxoid Inc. Delaware Oxoid New Zealand Limited New Zealand Oxoid N.V. [.01% by Oxoid Limited] Belgium Oxoid SA Spain Oxoid S.p.A Italy Oxoid Limited England G & M Procter Limited Scotland Oxoid Limited Ireland Oxoid Pension Trustees Limited England 12 Fisher Scientific Japan, Ltd. Japan Fisher Scientific Korea Ltd Korea Fisher WWD Holding L.L.C. Delaware Kyle Jordan Investments LLC Delaware Pacific Rim Far East Industries LLC Delaware Pacific Rim Investment, LLC Delaware Marketbase International Limited Hong Kong Thermo-Fisher Biochemical Product (Beijing) Co.,Ltd. China Thermo Fisher Scientific HR Services Mexico, S. de R.L. de C.V. [1% by Fisher Clinical Services (Mexico) LLC] Mexico 99 ***SUBSIDIARIES OF Thermo Fisher Scientific Life International Holdings II C.V. Thermo Fisher Scientific Life NL Holdings GP LLC Delaware Thermo Fisher Scientific Life Netherlands Holding C.V. [10% by Thermo Fisher Scientific Life NL Holdings GP LLC] Netherlands 90 Thermo Fisher Scientific Life Technologies Investment UK I Limited England Thermo Fisher Scientific Holdings (Cayman) I [49.47% by Thermo Fisher Scientific Life Technologies Investment I LLC] Cayman Islands Thermo Fisher Scientific Holdings (Cayman) II Cayman Islands Thermo Fisher Scientific Cayman Investments LLC Delaware 13
